DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 6/7/2021:
Claims 7-12 are pending in the current application.  Claims 7-12 are amended and Claims 1-6 and 13-14 are cancelled.
The previous rejection of the claims under 35 U.S.C. 101 is overcome in light of the amendment.
The previous rejections of the claims under 35 U.S.C. 112 are overcome in light of the amendment.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 7-12 are allowed.
	The following is an examiner’s statement of reasons for allowance (repeated from the previous Office action, for convenience): none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 7-12.
	Independent Claim 7 recites a method of forming a reversible manganese dioxide electrode having an electrically conductive carrier material having a nickel surface, a nickel layer of spherical porous nickel particles adhering to each other applied to the carrier material, and a manganese dioxide layer applied to the nickel particles, wherein the method includes providing the carrier material and the nickel layer, depositing a Mn(OH)2 layer onto the nickel particles of the nickel layer, and oxidizing the 2 layer to form a MnO2 layer.  The closest prior art, Ovshinsky US Patent 5,523,182 discloses a similar configuration (although does not disclose that nickel particles are porous) and an improvement upon the claimed approach of applying manganese dioxide to an active material of an electrode structure.  That is, Ovshinsky distinguishes their disclosed method of forming an encapsulating layer of a metal oxide such as cobalt oxide or MnO2 in that the method of Ovshinksy does not apply the encapsulating layer to a pre-formed carrier and active material combination, but rather the encapsulating layer is formed on the active material particles prior to their incorporation into the electrode (see parts of Ovshinksy cited in the previously laid-out rejections, and especially col 11, lines 17-45).  
The Office notes that the prior art that Ovshinksy improves upon is not applicable to the claims because it does not address the same materials, per se, in a way that would avoid excessive experimentation to form a combination of teachings to render the instant claimed invention obvious.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 7, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 7.  Since Claims 8-12 depend on Claim 7, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729